Case 4:19-cv-00579-JFH-JFJ Document 35 Filed in USDC ND/OK on 08/25/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

   JACQUELINE GHAZAL,

                  Plaintiff,
   v.                                             Case No. 19-cv-00579-JFH-JFJ

   KENNETH WHINERY,
   EDDIE JACK MILES, and
   MILES CONSTRUCTION, LLC,

                 Defendants.



                                     OPINION AND ORDER

         This matter comes before the Court on the Motion to Dismiss for Lack of Subject Matter

  Jurisdiction filed by Defendants Eddie Jack Miles (“Miles”) and Miles Construction, LLC (“Miles

  Construction”) (collectively, the “Miles Defendants”) [Dkt. No. 21]. For the reasons set forth

  below, the motion is GRANTED.

  I.     BACKGROUND

         Plaintiff owns a house in Skiatook, Osage County, Oklahoma. Dkt. No. 24 at 1. In October

  2018, Plaintiff applied for assistance through the Osage Nation Housing Assistance Program to

  make improvements to her house. Dkt. No. 6 at 2-3, 5; Dkt. No. 24, at 1. Defendant Kenneth

  Whinery (“Whinery”) was the assistance officer assigned to Plaintiff’s claim. Dkt. No. 6 at 2.

  Miles is a construction contractor who was hired by the Osage Nation Housing Department to

  perform some of the work done on Plaintiff’s house through the Osage Nation Housing Assistance

  Program. Dkt. No. 6 at 2,5; Dkt. No. 10 at 1.
Case 4:19-cv-00579-JFH-JFJ Document 35 Filed in USDC ND/OK on 08/25/20 Page 2 of 7




            On October 19, 2019, Plaintiff brought this case against Whinery and the Miles

  Defendants, pursuant to the Court’s federal question jurisdiction, 28 U.S.C. § 1331. 1 Dkt. No. 1.

  As to Whinery, Plaintiff alleges that while he was assigned as the assistance officer overseeing her

  claim for benefits through the Osage Nation Housing Assistance Program, he made continual

  unwanted sexual advances toward her and delayed and/or denied her benefits when she refused his

  advances. Dkt. No. 6 at 2-5, 6-7. Plaintiff alleges that Miles Construction was selected to perform

  a project replacing siding on her house, that the materials used for the project were “inferior [in

  quality], discolored, and moldy,” that Miles yelled at her attempting intimidate her so that she

  would accept the use of substandard materials for the siding project. Id. at 5-7, 10. Plaintiff asserts

  that Whinery and Miles would have treated her differently if she were a man. Id. at 6-7.

            Based on this alleged conduct, Plaintiff advanced the following causes of action: (1)

  discrimination based on sex in violation of the Fair Housing Act, 42 U.S.C. §§ 3601-19, 3631

  (2018) as to Whinery and Miles; (2) sexual battery as to Whinery; (3) intentional infliction of

  emotional distress as to Whinery and ; (4) violations of the Oklahoma Home Repair Fraud Act,

  Okla. Stat. tit. 15, §§ 765.1-.3 as to the Miles Defendants; (5) breach of contract as to the Miles

  Defendants; and (6) civil conspiracy as to Whinery and the Miles Defendant. Dkt. No. 6 at 6-12.

            The Miles Defendants moved to dismiss Plaintiff’s claims under Federal Rule of Civil

  Procedure 12(b)(6). Dkt. No. 10. The Court granted the motion in part and denied the motion in

  part, dismissing the Fair Housing Act and intentional infliction of emotional distress claims as to

  Miles, the Oklahoma Home Repair Fraud Act claims as to the Miles Defendants, and the civil

  conspiracy claims as to Whinery and the Miles Defendants. Dkt. No. 19 at 8-9. Remaining after

  the Court’s Opinion and Order are the Fair Housing Act, sexual battery, and intentional infliction



  1
      Plaintiff does not allege that the parties are diverse. See 28 U.S.C. § 1332.
                                                      2
Case 4:19-cv-00579-JFH-JFJ Document 35 Filed in USDC ND/OK on 08/25/20 Page 3 of 7




  of emotional distress claims against Whinery and the state law breach of contract claim against the

  Miles Defendants.

         The Miles Defendants now seek dismissal of the breach of contract claim under Federal

  Rule of Civil Procedure 12(b)(1), challenging the Court’s subject matter jurisdiction over them.

  Dkt. No. 21.

  II.    STANDARD

         A motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) takes one

  of two forms: a facial attack or a factual attack. Pueblo of Jemez v. United States, 790 F.3d 1143,

  1148 n. 4 (10th Cir. 2015). A facial attack questions the sufficiency of the complaint’s allegations

  whereas a factual attack challenges the facts upon which subject matter jurisdiction depends. Id.

  When the Court’s subject matter jurisdiction is challenged Under Rule 12(b)(1) “the burden is on

  the party claiming jurisdiction to show it by a preponderance of the evidence.” United States ex

  rel. Hafter D.O. v. Spectrum Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir. 1999); see

  Wanjiku v. Johnson County, 173 F. Supp. 3d 1217, 1223 (D. Kan. 2016) (“Plaintiff bears the

  burden to establish that jurisdiction is proper and thus bears the burden to show why the Court

  should not dismiss the case for lack of subject matter jurisdiction.”).

  III.   ANALYSIS

         The Miles Defendants argue that the Court lacks subject matter jurisdiction over the

  remaining breach of contact claim since the only federal claim over which the Court had original

  jurisdiction (the Federal Housing Act claim) has been dismissed. Dkt. No. 21 at 2.

         Where, as here, the Court has original jurisdiction over some of Plaintiff’s civil claims, the

  Court also has supplemental jurisdiction over “all other claims that are so related to claims in the

  action within such original jurisdiction that they form part of the same case or controversy under



                                                    3
Case 4:19-cv-00579-JFH-JFJ Document 35 Filed in USDC ND/OK on 08/25/20 Page 4 of 7




  Article III of the United States Constitution.” 28 U.S.C. § 1367(a) (emphasis added). “A claim is

  part of the same case or controversy if it derive[s] from a common nucleus of operative fact.” Price

  v. Wolford, 608 F.3d 698, 702-03 (10th Cir. 2010) (alteration in original); see City of Chicago v.

  Int’l Coll. of Surgeons, 522 U.S. 156, 165 (1997)); see also United Mine Workers of Am. v. Gibbs,

  383 U.S. 715, 725 (1966) (“The federal claim must have substance sufficient to confer subject

  matter jurisdiction on the court. The state and federal claims must derive from a common nucleus

  of operative fact.” (internal citation omitted)). “District courts do not otherwise have jurisdiction

  to hear pendent state law claims but for their intertwinement with claims over which they have

  original jurisdiction.” Estate of Harshman v. Jackson Hole Mountain Resort Corp., 379 F.3d 1161,

  1164 (10th Cir. 2004); see 28 U.S.C. § 1367(a).

         In the present case, the only remaining federal claim over which the Court has original

  jurisdiction is the Federal Housing Act claim against Winery. The operative facts are set forth in

  the Amended Complaint. Dkt. No. 6 at 2-7. Plaintiff alleges that Whinery made numerous lewd

  and unwanted overtures toward her, subjected her to unwanted sexually suggestive messages and

  unwanted sexual conduct, used his position with the Osage Nation Housing Assistance Program

  to attempt to influence her into having an affair with him, retaliated against her by denying or

  delaying assistance when she refused his advances, and would not have engaged in the such

  conduct toward her if she were a man. Dkt. No. 6 at 6-7. With regard to Plaintiff’s breach of

  contract claim against the Miles Defendants, Plaintiff alleges that they contracted to use “high

  quality hardy-backer cement siding” to make repair on her house; but ultimately used inferior

  siding that was not what the contract specified.. Dkt. No. 6 at 5-6.

         Based on the allegations of the Amended Complaint, it is clear that Plaintiff’s Federal

  Housing Act claim against Whinery and her breach of contract claims against the Miles Defendants



                                                    4
Case 4:19-cv-00579-JFH-JFJ Document 35 Filed in USDC ND/OK on 08/25/20 Page 5 of 7




  do not derive from a common nucleus of operative fact, but instead, arise from two distinct factual

  circumstances. The first circumstance, that surrounding the Federal Housing Act claim, is limited

  to Plaintiff’s personal interactions with Whinery.      Dkt. No. 6 at 6-7.      The second factual

  circumstance, that from which the breach of contract claim arise, is limited to the work performed

  replacing siding on Plaintiff’s house and Plaintiff’s interaction with Miles. Id. at 10-11. Although

  Plaintiff appears to argue that the Federal Housing Act claim against Whinery shares a common

  nucleus of operative fact with the breach of contract claim against the Miles Defendants, she does

  not articulate any basis for this position. Dkt. No. 24 at 3. Notably, Plaintiff does not assert that

  the claims are linked by an overlapping course of conduct or of close temporal connection. Id.

  Accordingly, the Court concludes that it does not have supplemental jurisdiction over the breach

  of contract claims.

         However, even if supplemental jurisdiction existed in this case, the Court would decline to

  exercise it. As recognized by the Supreme Court, the “statute confirms the discretionary nature of

  supplemental jurisdiction.” Int’l Coll. of Surgeons, 522 U.S. at 173. Section 1367(c) “reflects the

  understanding that, when deciding whether to exercise supplemental jurisdiction, a federal court

  should consider and weigh in each case, and at every stage of the litigation, the values of judicial

  economy, convenience, fairness, and comity.” Id. (internal quotation marks and citation omitted).

         As discussed above, the factual question of whether Whinery discriminated against

  Plaintiff on the basis of sex in violation of the Fair Housing Act is distinct from the question of

  whether the Miles Defendants breached a contract relative to the siding project for her house.

  Therefore, the Court’s assumption of supplemental jurisdiction over the breach of contract claim,

  which implicate questions of state law, would not further the values of judicial economy or

  convenience. First, the Court notes that because the Federal Housing Act claim against Whinery



                                                   5
Case 4:19-cv-00579-JFH-JFJ Document 35 Filed in USDC ND/OK on 08/25/20 Page 6 of 7




  and the breach of contract claims against the Miles Defendants would require different evidence

  and likely different witnesses, trial of the claims together would only complicate the proceedings.

  See Jones v. Addictive Behavioral Change Health Grp., LLC, 364 F. Supp. 3d 1257, 1264 (D. Kan.

  2019). The Court also notes that discovery in this matter has not closed and therefore the parties

  are not so far into pretrial proceedings that declining supplemental jurisdiction over the breach of

  contract claims would be unduly prejudicial. See id.

         Plaintiff suggests that the instant motion should be denied because the Miles Defendants

  did not object to subject matter jurisdiction or supplemental jurisdiction in their first motion to

  dismiss. The Court disagrees. Perhaps the Miles Defendants could have anticipated that the Court

  would dismiss the Federal Housing Act claim and argued for dismissal of any remaining state law

  claims in briefing their first dispositive motion. However, their failure to do so is not grounds to

  deny the instant motion. As the Miles Defendants point out, an “objection that a federal court

  lacks subject-matter jurisdiction may be raised by a party, or by a court on its own initiative, at

  any stage in the litigation, even after trial and the entry of judgment.” Arbaugh v. Y&H Corp., 546

  U.S. 500, 506 (2006) (citation omitted); see Fed. R. Civ. P. 12(b)(1); Fed. R. Civ. P. 12 (h)(3)

  (“Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of

  the subject matter, the court shall dismiss the action.”). Further, the Court is within its discretion

  to sua sponte decline to exercise supplemental jurisdiction. See Ames v. Miller, 247 Fed. Appx.

  131, 133-35 (10th Cir. 2007) (unpublished) (affirming the court’s sua sponte decisions to dismiss

  and decline supplemental jurisdiction over state law claims).

         Finally, to the extent Plaintiff argues that the Miles Defendants failed to follow the Court’s

  directive by filing this motion pursuant to Rule 12(1) in lieu of an answer (Dkt. No. 24 at 2), this

  argument is also unavailing. The Court’s Opinion and Order granting in part and denying in part



                                                    6
Case 4:19-cv-00579-JFH-JFJ Document 35 Filed in USDC ND/OK on 08/25/20 Page 7 of 7




  the Miles Defendants’ motion to dismiss for failure to state a claim included decretal language

  stating that “[D]efendants’ answer to the amended complaint (Dkt. #6) is due no later than June 1,

  2020.” Dkt. No. 19 at 9. Plaintiff appears to read this language as requiring the Miles Defendants

  to file an answer to the breach of contract claims and to foreclose the option of filing a motion

  under Rule 12(b)(1). Dkt. No. 24 at 2. This reading goes beyond the Opinion and Order’s directive

  and intent.

         IT IS THEREFORE ORDERED that the Motion to Dismiss for Lack of Subject Matter

  Jurisdiction filed by Defendants Eddie Jack Miles and Miles Construction, LLC [Dkt. No. 21] is

  GRANTED and Plaintiff’s remaining breach of contract claim against Defendants Eddie Jack

  Miles and Miles Construction, LLC is DISMISSED without prejudice.

         IT IS FURTHER ORDERED that Defendant Eddie Jack Miles’ Motion to Stay

  Scheduling Deadlines [Dkt. No. 32] and Plaintiff’s Motion for Default Judgment or Alternatively

  Motion to Compel Answer and Extend Scheduling Order [Dkt. No. 33] are DENIED as moot.

         Dated this 25th day of August, 2020.

                                                      _______________________________
                                                      JOHN F. HEIL, III
                                                      UNITED STATES DISTRICT JUDGE




                                                  7
